UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4562


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAEWON WARREN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:15-cr-00516-DCN-1)


Submitted: May 1, 2019                                            Decided: May 17, 2019


Before NIEMEYER and DIAZ, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South Carolina, for
Appellant. Sherri A. Lydon, United States Attorney, Marshall Austin, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daewon Warren appeals his convictions and sentence for conspiracy to transport a

minor for prostitution, in violation of 18 U.S.C. § 2423(a), (e) (2012) (Count 1),

transporting a minor to engage in prostitution, in violation of 18 U.S.C. § 1591(a)(1), (2),

(b)(1), (2012) (Count 2), transportation for prostitution, in violation of 18 U.S.C. §§ 2,

2421(a) (2012) (Count 3), transportation of a minor for sex, in violation of 18 U.S.C.

§§ 2, 2423(a) (Count 4), sexual exploitation of a child, in violation of 18 U.S.C.

§ 2251(a), (e) (2012) (Count 5), possession of child pornography, in violation of 18

U.S.C. § 2252A(a)(5)(B), (b)(2) (2012) (Count 6), transportation for prostitution, in

violation of 18 U.S.C. § 2421(a) (Count 7), and obstruction of a sex trafficking of

children investigation, in violation of 18 U.S.C. §§ 2, 1591(d) (2012) (Count 8). Warren

contends that the district court erred in denying his motion to suppress certain statements

made to law enforcement, that the district court abused its discretion in qualifying an

expert witness and in permitting testimony from that expert witness on certain subjects,

and that the district court plainly erred in applying a two-level enhancement for

obstruction of justice to his conviction on Count 8. For the reasons stated herein, we

affirm.

                                              I.

          Detectives Ron Metrejean and Charlie Benton arrived at a Motel 6 in response to a

tip that an African-American male with cornrows, wearing a bright shirt, and driving a

green BMW was trafficking an underage girl in room 143. Metrejean, wearing a police

vest and a visible sidearm, approached Warren, who matched the description in the tip,

                                              2
and began asking routine questions while Benton investigated room 143.               This

questioning took place in an open breezeway, and at no point was Warren asked to stay

or otherwise told he could not leave the conversation.

      A few minutes after Metrejean began questioning Warren, a marked patrol car

with uniformed officers pulled into the parking lot, and the officers exited their vehicle

and stood off to the side of the breezeway. A special agent with the Federal Bureau of

Investigation (FBI) was also on the scene, but he remained on the outside perimeter of the

motel, and it is undetermined whether he was visible to Warren, or even if Warren would

have known he was an FBI agent. After investigating room 143 and finding nothing,

Benton joined Warren and Metrejean. Benton also questioned Warren, asking similar

questions about Warren’s identity, where he was staying in the hotel, and whether anyone

was staying with him. Based on Warren’s response, Benton went to the room in which

Warren was staying, where he made contact with A.L., an underage female. The officers

subsequently arrested Warren. Warren moved to suppress his statements, but the district

court denied the motion.

      At trial, the Government introduced testimony from Supervisory Special Agent

James Hardie of the FBI’s Behavioral Analysis Unit. Hardie, who has been an FBI agent

since 2001, spent the bulk of his career investigating human trafficking, specifically sex

trafficking involving children, and has interviewed hundreds of individuals involved in

human trafficking. His work has included training law enforcement agencies to perform

human trafficking investigations, and he has published articles on the subject in various

law enforcement magazines and journals. Hardie, who acknowledged that he had no

                                            3
information regarding the facts of Warren’s case, testified generally about human

trafficking. His testimony covered a variety of topics, including: defining a variety of

terms used in the human trafficking subculture, how traffickers often recruit victims, the

various ways in which traffickers and victims interact, how victims interact with each

other, how traffickers maintain control over their victims, the rules that many traffickers

impose on their victims, the use of online advertisements, the challenges victims face in

getting away from traffickers, and the sense of loyalty a victim sometimes develops for a

trafficker.

       The presentence report separated Warren’s convictions into two groups: group one

encompassed Counts 1 through 6 and Count 8, while group two included only Count 7.

See U.S. Sentencing Guidelines Manual § 3D1.1 (2016). The PSR recommended that all

seven offenses in group one had adjusted offense levels of 44, and the offense in group

two had an adjusted offense level of 40. The offense level calculation for the group one

offenses included a two-level enhancement for obstruction of justice under USSG

§ 3C1.1. After grouping the offenses and determining their adjusted offense levels under

USSG § 3D1.3(a), the PSR recommended adding two offense levels as set out in USSG

§ 3D1.4. This established a recommended combined adjusted offense level of 46, which

the PSR recommended reducing to 43. See USSG ch. 5, pt. A, cmt. n.2. At Warren’s

sentencing hearing, Warren did not object to this calculation or to the two-level

enhancement for obstruction of justice under USSG § 3C1.1. Thus, the district court

adopted the PSR’s findings, determining that Warren’s total offense level was 43 and

placing him in criminal history category I. Warren’s Sentencing Guidelines range was,

                                            4
therefore, life imprisonment. The district court then sentenced Warren to 360 months’

imprisonment and a lifetime term of supervised release.

                                            II.

       We first address Warren’s contention that the district court erred in denying his

motion to suppress statements he made to Detectives Metrejean and Benton at the motel.

“In reviewing a district court’s ruling on a motion to suppress, [we] review[] conclusions

of law de novo and underlying factual findings for clear error.” United States v. Clarke,

842 F.3d 288, 293 (4th Cir. 2016) (internal quotation marks omitted). “Because the

district court denied [Warren’s] motion to suppress, we construe the evidence in the light

most favorable to the government.” Id. (internal quotation marks omitted).

       “The Fifth Amendment provides that [n]o person . . . shall be compelled in any

criminal case to be a witness against himself.” United States v. Azua-Rinconada, 914
F.3d 319, 325 (4th Cir. 2019) (internal quotation marks omitted). “[T]he Supreme Court

has mandated the use of procedural measures to ensure that defendants, when subjected

to custodial interrogations, are advised of their Fifth Amendment rights.” Id. (internal

quotation marks omitted). “Thus, unless a defendant is advised of his Fifth Amendment

rights pursuant to Miranda [v. Arizona, 389 U.S. 436 (1966)] and voluntarily waives

those rights, statements he makes during a custodial interrogation must be suppressed.”

Id. “When determining whether an interrogation is custodial for purposes of Miranda, a

court asks whether, under the totality of the circumstances, a suspect’s freedom of action

was curtailed to a degree associated with formal arrest.” Id. at 325-26 (internal quotation

marks omitted). “This inquiry is an objective one, and asks whether a reasonable person

                                            5
would have felt he or she was not at liberty to terminate the interrogation and leave.” Id.

at 326 (internal ellipses and quotation marks omitted).

       We conclude that Warren was not subjected to a custodial interrogation that

necessitated advisement of his Fifth Amendment rights prior to questioning. The primary

argument put forward by Warren is that the number of officers, combined with Metrejean

being visibly armed, created a police-dominated atmosphere such that a reasonable

person in Warren’s position would have believed he was not free to leave. In this case, it

appears that there were no more than five law enforcement officers at the motel, one of

whom may not have been visible to Warren. At no point was Warren told he was not free

to leave or even asked to stay in the breezeway, which was itself an open area in front of

the motel office, and Warren was physically free to walk away from the detectives.

Given the totality of these circumstances, we find no error in the district court’s denial of

Warren’s motion to suppress his statements to the officers.

                                            III.

       Next, we turn to Warren’s claim that the district court abused its discretion by

qualifying Hardie as an expert in human trafficking and in admitting Hardie’s testimony

that Warren alleges went beyond the facts of his case. “We review a district court’s

decision to qualify an expert witness, as well as the admission of such testimony, for

abuse of discretion.” United States v. Garcia, 752 F.3d 382, 390 (4th Cir. 2014). “A

court abuses its discretion if its decision is guided by erroneous legal principles or rests

upon a clearly erroneous factual finding.” Id. (internal quotation marks omitted).

       Under Fed. R. Evid. 702:

                                             6
      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise if:
      (a) the expert’s scientific, technical, or other specialized knowledge will
      help the trier of fact to understand the evidence or to determine a fact in
      issue;
      (b) the testimony is based on sufficient facts or data;
      (c) the testimony is the product of reliable principles and methods; and
      (d) the expert has reliably applied the principles and methods to the facts of
      the case.

A district court must ensure “that an expert’s testimony both rests on a reliable

foundation and is relevant to the task at hand.” Belville v. Ford Motor Co., 919 F.3d 229,

232 (4th Cir. 2019). “[A]n expert’s testimony is relevant if it has a valid scientific

connection to the pertinent inquiry,” and it is reliable if it is “based on scientific,

technical, or other specialized knowledge and not on belief or speculation, and inferences

must be derived using scientific or other valid methods.” Id. (internal emphasis and

quotation marks omitted).

      The district court did not abuse its discretion by qualifying Hardie as an expert

witness. Hardie had extensive experience investigating human trafficking, particularly

sex trafficking involving children, and through his work he interviewed hundreds of

individuals involved in sex trafficking. He instructs other law enforcement agencies on

how to perform sex trafficking investigations, and he has published articles in law

enforcement periodicals.    While Hardie may lack the academic prestige or clinical

experience of some experts, he was nonetheless qualified to discuss the typical manner in

which human trafficking operates.

      Further, we find no abuse of discretion in the district court’s allowing Hardie to

testify broadly about the typical human trafficking experiences of its victims and the

                                            7
common behaviors of traffickers. Earlier in the trial, the Government called one of

Warren’s victims to testify. Her testimony discussed how she was recruited against her

will, how she was taught, her experiences with another of Warren’s victims, her

relationship and interactions with Warren and the other victim, the violence she

encountered while working for Warren, and Warren’s expectations and requirements.

Hardie’s testimony was not introduced simply to tell the jury about the horrors of human

trafficking, but to give context to the victim’s testimony. Much of Hardie’s testimony

related directly to aspects of the victim’s testimony and aided the jury in better

understanding some of the concepts and events described by the victim and in assessing

the victim’s credibility. Without Hardie’s testimony, the jury would have had no way of

determining whether the victim’s experiences were common, unique, or implausible.

Hardie’s testimony also explained why others might have chosen to not testify against

Warren.

                                           IV.

      Finally, Warren asserts that the district court plainly erred by applying a two-level

enhancement to his offense level for obstruction of justice under USSG § 3C1.1.

Specifically, Warren argues that the enhancement should not have been applied because

Count 8 charged him with obstruction of justice, and the commentary to USSG § 3C1.1

precludes the application of the enhancement to an obstruction of justice offense.

      Generally, when reviewing a district court’s application of the Guidelines, we

review the district court’s legal conclusions de novo and factual conclusions for clear

error. United States v. Allen, 909 F.3d 671, 677 (4th Cir. 2018). Here, however, because

                                            8
Warren did not object to the Guidelines calculations before the district court, the issue is

reviewed for plain error. United States v. Webb, 738 F.3d 638, 640-41 (4th Cir. 2013).

To establish plain error, Warren must show “(1) that the district court erred, (2) that the

error is clear or obvious, and (3) that the error affected his substantial rights, meaning that

it affected the outcome of the district court proceedings.” Id. at 640-41(internal quotation

marks omitted). On plain error review, “the defendant bears the burden of satisfying each

of the elements of the . . . standard.” United States v. Massenberg, 564 F.3d 337, 343

(4th Cir. 2009) (emphasis omitted).

       We need not reach the issue of whether the district court erred in applying the

enhancement. Even if the district court did err, Warren does not meet his burden to show

that the error affected his substantial rights because his total offense level would remain

at 43 and his Guidelines range calculation would not change.

       To determine his offense level, the district court placed Warren’s offenses into two

groups, as it is instructed to do by USSG § 3D1.1. The district court determined that

Warren’s adjusted offense level for group one was 44 and his adjusted offense level for

group two was 40. Even if we assume that the district court erred in applying the

obstruction of justice enhancement, Warren’s adjusted offense level for group one would

only drop to 42. Warren would still have received two additional points to his offense

level under USSG § 3D1.4, which would have placed his combined adjusted offense

level at 44. The Guidelines instruct that when an adjusted offense level is above 43, it

should be reduced to 43 for the purpose of determining the sentencing range. USSG ch.

5, pt. A, cmt. n.2. Therefore, Warren’s total offense level would be 43 and his Guidelines

                                              9
range would have been life imprisonment, which is what the district court calculated

during sentencing.   Thus, we conclude that the district court did not plainly err in

applying the two-level enhancement for obstruction of justice.

                                           V.

      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                           10